Citation Nr: 0931420	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-36 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cholecystitis and 
cholecystectomy. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus. 

4.  Entitlement to a disability rating in excess of 40 
percent for bilateral hearing loss.

5.  Entitlement to a higher initial ratings for residuals of 
prostate cancer, rated as 30 percent disabling from March 1, 
2007, to June 9, 2008, and as 60 percent disabling from June 
10, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1956 to August 
1966 and from November 1966 to October 1977.  Service records 
show that the Veteran served in Vietnam and was awarded the 
Combat Action Ribbon.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decisions by the Regional 
Office (RO) in St. Petersburg, Florida, of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for hypertension, tinnitus, cholecystitis and 
cholecystectomy, diabetes mellitus.  Service connection was 
granted for prostate cancer and 100 percent rating was 
assigned from October 18, 2006.  A noncompensable percent 
rating was assigned from March 1, 2007.  Entitlement to an 
increased rating for bilateral hearing loss, then rated at 20 
percent disabling, was denied.  In a subsequent November 2007 
rating decision, service connection for diabetes mellitus 
type II was granted, a 30 percent rating was assigned for the 
prostate cancer from March 1, 2007, and a 40 percent rating 
was assigned to the bilateral hearing loss from October 18, 
2006.  In an August 2008 rating decision, a 60 percent rating 
was assigned for prostate cancer residuals from June 10, 
2008.  
 
The Veteran presented testimony at a Board hearing before the 
undersigned in February 2009.  A transcript of the hearing is 
associated with the Veteran's claims folder.  At the hearing, 
the Veteran submitted additional evidence in support of his 
claim to the Board with a waiver to the Board and waived his 
right to have the case remanded to the RO for review of the 
additional evidence.  Therefore, the Board finds that a 
remand for the RO's initial consideration of this evidence is 
not required and the Board may proceed with the adjudication 
of this appeal.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  On February 26, 2009, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew the appeal of 
entitlement to service connection for cholecystitis and 
cholecystectomy and the appeal of entitlement to an increased 
rating for bilateral hearing loss; there is no question of 
fact or law remaining before the Board in these matters. 

2.  The current tinnitus first manifested in service.   

3.  Hypertension was detected many years after service and 
the probative evidence of record establishes that it is not 
related to service or a service-connected disability and has 
not been aggravated by a service-connected disability.      

4.  The Veteran has had no local recurrence or metastasis of 
prostate cancer following cessation of therapeutic procedures 
and there is no evidence that he has renal dysfunction as a 
residual of prostate cancer.     

5.  From March 1, 2007 to June 30, 2007, the residuals of 
prostate cancer were manifested by urinary retention 
requiring continuous catherization.  

6.  From July 1, 2007, due to the residuals of prostate 
cancer, the Veteran wears absorbent pads, requiring changing 
more than 4 times daily due to urinary incontinence caused by 
the residuals of prostate cancer.  
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement 
to service connection for cholecystitis and cholecystectomy 
and the appeal of entitlement to an increased rating for 
bilateral hearing loss pursuant to 38 C.F.R. § 20.204 are 
met; the Board has no further jurisdiction in these matters.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. § 20.204 (2008). 

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

3.  Hypertension was not incurred in or aggravated by active 
service and may not be so presumed, and it is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2008).

4.  From March 1, 2007, to June 30, 2007, the criteria for an 
initial rating in excess of 30 percent for residuals of 
prostate cancer have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 
(2008).  

5.  From July 1, 2007, the criteria for an initial rating of 
60 percent disability evaluation for residuals of prostate 
cancer have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2008).  

6.  The criteria for an initial rating in excess of 60 
percent for residuals of prostate cancer from July 1, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.115a, 4.115b, Diagnostic Code 7528 
(2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals for Entitlement to Service 
Connection for Cholecystitis and cholecystectomy and 
Entitlement to an Increased Rating for Bilateral Hearing Loss 

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009).  Regulations implementing the VCAA are published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA applies in the instant case.  Given the Veteran's 
expression of intent to withdraw these appeals, further 
discussion of the impact of the VCAA is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2008).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b). 

Review of the record shows that on February 26, 2009, prior 
to the promulgation of a decision in the appeals, the Veteran 
submitted a written statement to the Board and requested 
withdrawal of the appeals of entitlement to service 
connection for cholecystitis and cholecystectomy and 
entitlement to an increased rating for bilateral hearing 
loss.  The Board finds that the February 26, 2009, statement 
meets the requirements of 38 C.F.R. § 20.204. 

Hence, there is no allegation of error of fact or law 
remaining for appellate consideration on these matters, and 
the Board does not have jurisdiction to consider an appeal in 
this matter.  Accordingly, the appeal is dismissed. 

II.  Entitlement to Service Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease (including hypertension) 
or a disease of the nervous system became manifest to a 
degree of 10 percent or more within one year from the date of 
the Veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the case of any Veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected, it does considerably lighten the burden 
of a Veteran who seeks benefits for an allegedly service- 
connected disease or injury and who alleges that the disease 
or injury was incurred in or aggravated by combat service.  
Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (1999). 

Except as provided in § 3.300(c) (claims to claims for 
secondary service connection based upon the effects of 
tobacco products received after June 9, 1998) disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2008).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2008).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection: Tinnitus

The Veteran asserts that he incurred tinnitus in service due 
to noise exposure and due to working as a diver in the United 
States Navy.  At the hearing before the Board in February 
2009, the Veteran stated that he first had problems with his 
hearing in 1965 when he was cold water diving.  The Veteran 
indicated that the tinnitus has continuously bothered him 
since diving in service, up until the present day.  At a VA 
audiometric examination in May 2007, the Veteran reported 
that he sustained noise exposure in service.  He stated that 
he was exposed to demolitions and he was in combat.  

The service records show that the Veteran's military 
occupation in the Navy was diver with the U.S. Navy Mobile 
Construction Battalion.  The service records also show that 
the Veteran served in Vietnam and was awarded a Combat Action 
Ribbon.  The Veteran's statements are consistent with his 
circumstances of service.  38 U.S.C.A. § 1154(b); see also 38 
C.F.R. § 3.304(d).  The Board accepts the Veteran's 
statements as sufficient proof that the Veteran was exposed 
to acoustic trauma in service.  38 U.S.C.A. § 1154(b); see 
also 38 C.F.R. § 3.304(d).

The Board notes that the Veteran is competent to describe 
being exposed to loud noise, such as noise due to explosives, 
and he is competent to report symptoms of ringing in the ear.  
A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Although a lay person is competent to testify as to symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

The service treatment records do not show complaints or 
diagnosis of tinnitus, though they do reflect treatment for 
ear pain in October 1965.  Upon separation examination in 
September 1977, the Veteran reported having ear trouble.  
High frequency hearing loss was noted.  The Veteran is 
competent to describe observable symptoms such as ringing in 
the ears, and the Veteran's statements are sufficient to 
establish in-service tinnitus.  

There is evidence of tinnitus soon after service separation.  
A January 1978 VA examination report indicates that the 
Veteran reported that while in Vietnam, he had an ear 
infection because he was a Navy frogman.  The Veteran stated 
that since the infection cleared up, he has had constant 
ringing in the ears.   

The Board finds that tinnitus is a condition that is capable 
of lay observation.  Again, lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Tinnitus is capable of lay observation and the Veteran's lay 
testimony that he had tinnitus in service and since service 
is competent to establish tinnitus in service and since 
service.  

The Board notes that the May 2007 VA audiometric examination 
report contains an opinion that the Veteran's tinnitus was 
not related to military noise exposure.  In reaching that 
conclusion, the examiner noted that the reported date of 
onset of the tinnitus did not coincide with the Veteran's 
military service.  However, the Board finds that the evidence 
discussed above establishes by a preponderance of the 
evidence that the tinnitus first manifested in service and 
has continued since service.  There is competent evidence 
that demonstrates that the Veteran sustained noise exposure 
in service, worked as a diver in service, and had ear 
infections in service.  There is competent medical evidence 
that the Veteran had tinnitus in service and since service 
separation.  The Board finds that the credible and probative 
evidence in this case supports the Veteran's claim, and a 
grant of service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Accordingly, 
service connection for tinnitus is granted.

Service connection: Hypertension

The Veteran contends that his hypertension is due to his 
service-connected diabetes mellitus.  Service connection for 
diabetes mellitus type 2 was established in November 2007.  
The competent medical evidence of record establishes that the 
Veteran currently has hypertension.  Specifically, the May 
2007 VA Compensation and Pension Examination indicates that 
the Veteran has hypertension, which was diagnosed fifteen 
years prior.    

The Veteran asserts that the service-connected diabetes 
mellitus caused the hypertension.  The Board notes that there 
is no evidence that the hypertension was incurred in or is 
related to service, and the Veteran does not contend 
otherwise.  But see Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000) (requiring the VA to investigate all possible in-
service causes of a Veteran's current disability, including 
those unknown to the Veteran).  

Service treatment records show that upon examinations in 
January 1962, June 1963, August 1966, and November 1966, 
examination of the heart and vascular system was normal.  The 
Veteran's blood pressure readings ranged as follow: diastolic 
blood pressure readings ranged from 70 to 80 and systolic 
blood pressure readings ranged from 110 to 122.  Separation 
examination in September 1977 showed blood pressure of 
136/94.

According to Diagnostic Code 7101, Note 1, hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominately 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2008).  Based on this 
standard, there is no predominance of blood pressure readings 
indicative of hypertension during active service, and no 
diagnosis rendered during such time.

There is also no evidence of a diagnosis of hypertension 
within one year of service separation.  A January 1978 VA 
examination report indicates that the Veteran's blood 
pressure reading was 130/80.  Cardio examination was 
essentially negative.  Chest x-ray examination was normal.  
Thus, service connection on a presumptive basis is not 
warranted.  

The first evidence of chronic hypertension was in the mid 
1990's, almost fifteen years after separation from service.  
See the May 2007 VA examination report.  The evidence fails 
to show that the Veteran's hypertension had its onset in, 
manifested to a compensable degree within a year of, or is in 
any way related to, service.  

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current hypertension is proximately due to or the result 
of the service-connected diabetes mellitus or that the 
hypertension is aggravated by the service-connected diabetes 
mellitus.  If the preponderance of the evidence shows 
otherwise, the Veteran's claim must be denied.  

The evidence in support of the Veteran's claim essentially 
consists of treatise articles and the Veteran's own lay 
statements.  The Veteran submitted an article entitled Link 
Between Diabetes and CAD in support of his claim.  This 
article essentially indicates that diabetes mellitus is a 
risk factor for coronary artery disease, hypertension is more 
prevalent in patients with diabetes mellitus, hypertension 
carries a worse prognosis for cardiovascular disease in 
patients with diabetes, and three fourths of patients with 
diabetes and hypertension require a combination of two or 
more drugs to control their blood pressure.   

The Court of Appeals for Veterans Claims (Court) has 
indicated that medical treatise evidence must demonstrate 
connection between service incurrence and present injury or 
condition.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Treatise evidence must "not simply provide speculative 
generic statements not relevant to the claim."  Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise 
evidence, "standing alone," must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Id.  Generally, an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise is too general and inconclusive.  Mattern v. West, 
12 Vet. App. 222, 227 (1999) 

In the present case, the article does not provide a nexus 
between the diabetes mellitus and the Veteran's hypertension.  
The articles provide generic information about the treatment 
of hypertension in patients with diabetes mellitus and the 
increased risk that patients with diabetes mellitus have for 
heart disease.  The article does not establish that diabetes 
mellitus actually causes or aggravates hypertension.  More 
importantly, the article does not establish that in the 
Veteran's case, the diabetes mellitus caused or aggravated 
the Veteran's hypertension.  Thus, the Board finds that this 
information is not competent evidence that the diabetes 
mellitus caused or aggravated the hypertension.   

The Veteran has theorized that his current hypertension was 
caused by the diabetes mellitus and was aggravated by the 
diabetes mellitus.  The Veteran's own implied assertions that 
the hypertension is caused or aggravated by the diabetes 
mellitus are afforded no probative weight in the absence of 
evidence that the Veteran has the expertise to render 
opinions about medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  There is no evidence which 
establishes that the Veteran has medical expertise.  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  While the Board is sympathetic to the Veteran's 
assertions that his current hypertension is caused or 
aggravated by the service-connected diabetes mellitus, he is 
not qualified to render a medical opinion regarding the 
origin of a disability, and his statements cannot serve as 
competent evidence of the etiology of this disability. 

Further against the Veteran's claim is a VA medical opinion 
dated in May 2007 which indicates that the Veteran's 
hypertension predated the diagnosis of diabetes mellitus and 
is not the result of diabetes mellitus.  The VA examiner also 
stated that there was no objective evidence to suggest that 
the hypertension had been aggravated by diabetes mellitus 
type 2 beyond its natural progression.  The Board finds that 
the VA opinion is highly probative because the opinion was 
based upon physical examination of the Veteran and a review 
of the claims file.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).  The VA 
examiner provided the reasons and basis for the medical 
opinion and pointed to the evidence which supported the 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  In short, the probative medical evidence of record 
establishes that the Veteran's service-connected diabetes 
mellitus did not cause or aggravate the hypertension.   

The Board therefore finds that the preponderance of the 
competent and credible evidence is against the claim for 
service connection for hypertension on a direct basis or as 
secondary to service-connected diabetes mellitus, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  
The claim is denied.



III.  Entitlement to a higher initial rating for residuals of 
prostate cancer, rate as 30 percent disabling from March 1, 
2007 to June 9, 2008, and as 60 percent disabling from June 
10, 2008.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible).  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  See 38 C.F.R. § 4.115a.

A 100 percent rating is warranted for malignant neoplasms of 
the genitourinary system.  Following cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local recurrence or 
metastasis, the disability will be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

38 C.F.R. § 4.115a states that voiding dysfunction is rated 
as urine leakage, urinary frequency, or obstructed voiding.  
A 60 percent rating is assigned for disability requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  A 40 
percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  A 20 percent rating is assigned for 
disability requiring the wearing of absorbent materials which 
must be changed less than two times per day.  38 C.F.R. § 
4.115a.

According to the criteria for urinary frequency listed in 38 
C.F.R. § 4.115a, a maximum 40 percent rating is assigned for 
disability resulting in a daytime voiding interval of less 
than one hour or awakening to void five or more times per 
night.  A 20 percent rating is assigned for disability 
resulting in daytime voiding interval between one and two 
hours or awakening to void three to four times per night.  
38 C.F.R. § 4.115a.

Ratings based on obstructed voiding allow for a 10 percent 
rating where there is marked hesitancy, weak or slow stream 
or decreased force of stream.  Urinary retention that 
requires catheterization warrants a 30 percent rating.  
38 C.F.R. § 4.115a. 

Analysis

In a February 2007, service connection was granted for 
prostate cancer and 100 percent rating was assigned from 
October 18, 2006, to February 28, 2007.  In November 2007, 
the RO assigned a 30 percent rating, effective March 1, 2007, 
for the residuals of prostate cancer based upon findings of 
urinary retention requiring catherization.  In August 2008, 
the RO assigned a 60 percent rating to the residuals of 
prostate cancer effective June 10, 2008, based upon the 
Veteran's report of voiding dysfunction requiring he use of 
more than 4 absorbent pads a day.  

The Board finds that the preponderance of the evidence is 
again the assignment of a disability rating in excess of 30 
percent for the residuals of prostate cancer form March 1, 
2007, to June 30, 2007.  The evidence of record shows that 
during this time period, the residuals of prostate cancer 
were manifested by urinary retention requiring continuous 
catherization.  The May 2007 VA examination report indicates 
that since the Veteran's diagnosis of prostate cancer, he had 
been unable to void consistently which has led to the 
requirement of an in-dwelling Foley catheter.  It was noted 
that since he had the catheter, he had no urinary 
incontinence.  The examination report indicated that the next 
month, June 2007, he was to undergo a treatment with laser 
therapy to attempt to help him void.  This evidence shows 
that the Veteran meets the criteria for a 30 percent rating, 
and no higher, under 38 C.F.R. § 4.115a, obstructed voiding, 
from March 1, 2007, to June 30, 2007.  For this time period, 
the evidence shows that the Veteran did not have symptoms of 
voiding dysfunction so a higher rating under the criteria for 
voiding dysfunction is not warranted.   

The Board finds that there is sufficient evidence that meets 
the criteria for a 60 percent rating from July 1, 2007.  The 
evidence of record shows that after the procedure in June 
2007, the Veteran developed a voiding dysfunction.  At the 
hearing before the Board in February 2009, the Veteran stated 
that after the treatment of the prostate cancer was over, he 
wore absorbent pads and had to change such pads five to six 
times a day.  He stated that this was the frequency of the 
voiding dysfunction in the spring of 2007.  The Veteran 
indicated that prior to June 2008, he had to use absorbent 
pads and change the pads five or more times a day. 

The Board finds that this testimony is sufficient evidence to 
establish that the Veteran's symptoms due to voiding 
dysfunction form the residual of prostate cancer meets the 
criteria for a 60 percent rating under 38 C.F.R. § 4.11a, 
voiding dysfunction, from July 1, 2007.  Clearly, the Veteran 
has the competence to testify as to these symptoms.  A lay 
person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Thus, the evidence supports entitlement to a 60 percent 
disability rating for the residuals of prostate cancer from 
July 1, 2007 is warranted, and the appeal is granted to that 
extent.  

The Board further finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 60 percent for the residuals of prostate cancer 
from July 1, 2007.  A 60 percent rating is the highest 
possible rating under the criteria for rating voiding 
dysfunction.  See 38 C.F.R. § 4.115a.  A rating in excess of 
60 percent is possible under the criteria for rating renal 
dysfunction.  Id.  In the present case, there is no objective 
evidence that the service-connected residuals of prostate 
cancer cause renal dysfunction.  The VA examiner who 
performed the VA examination in May 2007 indicates that there 
was no laboratory evidence provided to substantiate any 
evidence of chronic kidney disease.  There is no objective 
evidence to substantiate renal disease, nor has the Veteran 
claimed otherwise.  Thus, a rating in excess of 60 percent 
for residuals of prostate cancer from July 1, 2007 is not 
warranted.  

The Board has assigned staged ratings for the residuals of 
prostate cancer, as discussed above.  Any additional staged 
rating is not warranted.  See Fenderson, supra.  

A review of the evidence does not demonstrate that the 
residuals of prostate cancer present an exceptional or 
unusual disability picture, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
record shows that the Veteran has had three surgical 
procedures due to the residuals of the prostate cancer since 
2005.  The Board does not consider three hospitalizations in 
four years to be frequent.  It appears that the longest 
hospitalization was six days.  See the May 2007 VA 
examination report.  The record shows that the Veteran is 
currently retired and he did not report any restrictions on 
employment activity.  There is no evidence that the residuals 
of prostate cancer causes marked interference with 
employment.  Thus, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 30 
percent is not warranted for the residuals of prostate cancer 
from March 1, 2007, to June 30, 2007.  The preponderance of 
the evidence is against the claim for increased rating for 
that time period, and the claim is denied.  However, the 
evidence supports the assignment of a 60 percent rating for 
residuals of prostate cancer from July 1, 2007, and the claim 
is granted to that extent.  The preponderance of the evidence 
is against the assignment of a rating in excess of 60 percent 
for residuals of prostate cancer from July 1, 2007.  

IV.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the Veteran in October 
2006, May 2008, July 2008, December 2008, and January 2009.  
The letters notified the Veteran of what information and 
evidence must be submitted to substantiate claims for service 
connection and claims for higher ratings.  The letters 
informed the Veteran as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claims to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in July 2008 and January 
2009.  The claims were readjudicated in December 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Thus, there is no prejudice to the Veteran in 
the Board's considering this case on its merits.  Therefore, 
the Board finds the duty to notify provisions of the VCAA 
have been fulfilled, and any defective notice is 
nonprejudicial to the Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  Service treatment records 
were obtained.  Private medial records identified by he 
Veteran were obtained an associated with the record.  There 
is no identified relevant evidence that has not been 
accounted for.  VA examinations were performed in 2007 and 
2008 in order to obtain medical evidence as to the nature, 
severity, and etiology of the claimed disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

ORDER

The appeals of entitlement to service connection for 
cholecystitis and cholecystectomy and entitlement to a higher 
disability evaluation for bilateral hearing loss are 
dismissed. 

Service connection for tinnitus is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Service connection for hypertension is denied.

Entitlement to an initial rating in excess of 30 percent for 
residuals of prostate cancer from March 1, 2007 to June 30, 
2007 is denied.   

Entitlement to a 60 percent disability rating for residuals 
of prostate cancer from July 1, 2007 to June 9, 2008, is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to a disability rating for residuals of prostate 
cancer in excess of 60 percent from July 1, 2007, is denied.  


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


